Citation Nr: 1021024	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation, for the period prior 
to January 21, 2010, and in excess of 20 percent disabling, 
for the period beginning January 21, 2010, for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in December 2009 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in August 
2007 show that the Veteran had level II hearing in his right 
ear and level II hearing in his left ear.

2.  The results of VA audiometric tests conducted in January 
21, 2010, show that the Veteran had level IV hearing in his 
right ear and level VIII hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation, for the period 
prior to January 21, 2010, and in excess of 20 percent 
disabling, for the period beginning January 21, 2010, for 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the RO's grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment notes from Hearing Life and Dr. T.D.  The appellant 
was afforded VA medical examinations in August 2007 and 
January 2010.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

The Veteran contends that his impaired hearing is more 
disabling than reflected by the current evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. §  4.86(b).

The Veteran seeks a higher initial evaluation for bilateral 
hearing loss.  In August 2007, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective December 14, 2006.  
Subsequently, in a rating decision dated in March 2010, the 
RO granted an evaluation of 20 percent disabling for the 
Veteran's bilateral hearing loss, effective January 21, 2010.

In a private treatment note dated in April 2007 the Veteran 
was noted to have mild to severe loss of hearing with the 
right ear slightly worse than the left ear.  The speech tone 
reception thresholds were in good agreement with puretone 
findings.  The audiologist stated that "the hearing loss and 
tinnitus present today is directly related to, at least in 
part, service related noise exposure."  However, the Board 
notes that it may not use the results from the accompanying 
audiometric tests when evaluating the Veteran's current level 
of auditory impairment because the graphs were not 
accompanied by numerical results.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 
(1995).  However, in approximating the threshold values 
indicated for each ear, due to corresponding word recognition 
scores in excess of those noted at the time of VA 
audiological examination in August 2007, the higher threshold 
values noted at relevant frequencies would still not result 
in a compensable evaluation.  

In August 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) audiologic examination.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
50
70
LEFT
25
35
40
55
90

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  The Veteran was diagnosed with 
moderately severe high-frequency sensorineural hearing loss 
in the right ear and severe high-frequency sensorineural 
hearing loss in the left ear.

The Veteran's bilateral hearing disability does not meet the 
criteria of an exceptional pattern of hearing loss pursuant 
to 38 C.F.R. § 4.86(a) or (b).

The mechanical application of the Rating Schedule to the 
August 2007 VA audiometric evaluation shows that the Veteran 
had level II hearing in his right ear and level II hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.

Statements submitted by the Veteran's friends in April 2008 
indicate that the Veteran has had hearing difficulties for 
many years and that they cause the Veteran to have difficulty 
hearing conversations and require the Veteran to ask for 
things to be repeated.

In January 2010 the Veteran was afforded a VA Compensation 
and Pension (C&P) audiologic examination.  The Veteran 
reported that his hearing had worsened since his prior 
examination.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
75
LEFT
30
45
60
70
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 52 percent in the left ear.  The 
Veteran was diagnosed with moderate to moderately severe 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear.  The 
examiner noted that even with the use of hearing aids, the 
Veteran would have difficulty understanding conversations 
unless he can see the speaker's face and if background noise 
is reduced.  In addition, the examiner noted that 
communication on the phone would be difficult if the phone 
was "not hearing aid compatible" or if the person speaking 
"was not well spoken."

The Veteran's bilateral hearing disability does not meet the 
criteria of an exceptional pattern of hearing loss pursuant 
to 38 C.F.R. § 4.86(a) or (b).

The mechanical application of the Rating Schedule to the 
January 2010 VA audiometric evaluation shows that the Veteran 
had level IV hearing in his right ear and level VIII hearing 
in his left ear, which warrants a 20 percent evaluation under 
Diagnostic Code 6100.  

The Veteran has contended that his hearing loss is just as 
disabling as when entitlement to service connection was 
initially decided.  The Veteran has indicated that in the 
intervening three years he has had no significant hearing 
trauma that would have caused his hearing to have 
deteriorated rapidly.

The Board finds that the Veteran's bilateral hearing loss 
disability does not warrant a compensable evaluation prior to 
January 21, 2010, and does not warrant an evaluation in 
excess of 20 percent for the period beginning January 21, 
2010.  As discussed above, the mechanical application of the 
diagnostic criteria to the results of the Veteran's 
audiometric testing dated in August 2007 revealed that the 
Veteran had level II hearing in his right ear and level II 
hearing in his left ear, which warrants a noncompensable 
evaluation loss.  The mechanical application of the 
diagnostic criteria to the results of the Veteran's 
audiometric testing dated January 21, 2010, revealed that the 
Veteran had level IV hearing in his right ear and level VIII 
hearing in his left ear, which warrants a 20 percent 
evaluation.

The Board acknowledges the Veteran's statements that his 
hearing loss disability was just as disabling when he filed 
his application for benefits as when he was tested in January 
2010 and that the Veteran reports that he has not been 
exposed to any acoustic trauma in the years between the 
August 2007 examination and the January 2010 examination that 
would account for the difference in his test results.  
However, the Board notes that the Veteran has not reported 
any deficiencies in the August 2007 VA examination, there is 
no audiometric testing data dated between August 2007 and 
January 2010 on which to rely, and there is no medical or lay 
evidence indicating when the Veteran's bilateral hearing loss 
worsened.  While the Board finds that the Veteran is 
competent to report that he has hearing loss and to indicate 
that his hearing loss has worsened, he is not competent to 
opine on the numerical evaluation of his hearing.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).

As such, there is no competent evidence, prior to January 21, 
2010, of manifestations of bilateral hearing loss warranting 
a compensable evaluation.  In addition, as the mechanical 
application of the diagnostic criteria to the results of the 
audiometric tests reveals that the Veteran's hearing did not 
manifest symptoms warranting a compensable evaluation prior 
to January 21, 2010, or an evaluation in excess of 20 percent 
disabling beginning January 21, 2010, the Veteran's claim 
must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a higher 
evaluation, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an increased evaluation on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused b a deficiency in the examination.

In this case, the examiner in August 2007 did not comment 
upon the effect of the Veteran's bilateral hearing loss 
disability on occupational functioning and daily life.  The 
Veteran, however, was reported to indicate that he had 
difficulty understanding speech in all situations and as he 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994)(finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  
Moreover, the January 2010 examiner specifically took into 
account the Veteran's complaints of difficulty understanding 
conversations unless he was facing the speaker's face with 
reduced background noise, and difficulty communicating on the 
telephone, and concluded that gainful employment may be 
possible with state of the art amplification, assistive 
technology, vocational rehabilitation, or medical 
intervention.  The evidence does not show that the Veteran's 
difficulty hearing has resulted in marked interference with 
employment nor has the Veteran demonstrated any prejudice 
caused by a deficiency in the Veteran's examinations.

Lastly, the Board notes that at no time has the Veteran 
asserted that he is unable to work due to his bilateral 
hearing loss disability.  Therefore, the Board finds that the 
record in this case does not raise the issue of total 
disability based on individual unemployability (TDIU).  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable evaluation, for the period prior 
to January 21, 2010, and in excess of 20 percent disabling, 
for the period beginning January 21, 2010, for bilateral 
hearing loss, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


